Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1, 4-8, 11-15 and 18-21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-8, 11-15 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“using a first anchor point having a highest priority of the plurality of anchor points as a reference, determining a location of the first location in the real space relative to the first anchor point as the second location in the virtual space”
The closet piece of prior art Arrasvuori (US 2008/0071559) describes a three-dimensional representation of the tangible object is displayed with the graphical representation of the scene via the mobile device so that the appearance of the tangible object in the scene is simulated; however, Arrasvuori fails to teach “using a first anchor point having a highest priority of the plurality of anchor points as a reference, determining a location of the first location in the real space relative to the first anchor point as the second location in the virtual space”.
Sbardella (US 2014/0225922) describes at least one handle is attached to at least one anchor point on the virtual target and the art object model and the virtual target is saved to the art object database, and using the application software the virtual target image is aligned to the visual target image using the anchor point to display the art object in real-time on the visual target; however, Sbardella fails to disclose “using a first anchor point having a highest priority of the plurality of anchor points as a reference, determining a location of the first location in the real space relative to the first anchor point as the second location in the virtual space”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KYLE ZHAI/Primary Examiner, Art Unit 2612